         Case 1:12-cr-00423-AJN Document 172 Filed 01/31/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 31, 2020


BY ECF

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

   Re:     United States v. Minh Quang Pham,
           12 Cr. 423 (AJN)

Dear Judge Nathan:

         The Government and defense counsel respectfully write pursuant to the Court’s order
dated December 9, 2019. The parties have continued our discussions concerning how to proceed
in this case in light of United States v. Davis, 588 U.S. ___, 2019 WL 2570623 (June 24, 2019).
Defense counsel has requested additional time to consult with her client, who is incarcerated at a
maximum security facility in another district.
         Accordingly, the parties jointly request an additional 30 days to allow adequate time for
the defendant to speak with counsel, and propose to provide a status update the Court on or
before March 2, 2020.

                                               Respectfully yours,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:     /s/
                                               Anna Skotko
                                               Assistant United States Attorney
                                               (212) 637-1591


cc: Bobbi C. Sternheim, Esq. (Counsel for defendant)
